Name: Commission Regulation (EEC) No 3825/90 of 19 December 1990 on the transitional measures applicable in Portugal from 1 January to 1 September 1991 in the wine sector
 Type: Regulation
 Subject Matter: Europe;  agricultural activity
 Date Published: nan

 No L 366/56 Official Journal of the European Communities 29. 12 . 90 COMMISSION REGULATION (EEC) No 3825/90 of 19 December 1990 on the transitional measures applicable in Portugal from 1 January to 1 September 1991 in the wine sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 257 ( 1 ) and in Article 338, paragraph 2 (a) thereof, Whereas, pursuant to the Act of Accession of Spain and Portugal, the common organization of the market in wine applies to Portugal from the beginning of the second stage of accession; whereas, however, important market management measures cannot be put into operation effectively in that Member State during the current marketing year; whereas application of the market management measures should therefore be postponed until the next marketing year; whereas, however, in order to allow a harmonious transition to be made from the former scheme to the Community scheme and to ensure the equilibrium of the Portuguese market, specific distillation applicable to the current marketing should be initiated ; whereas the effect of this distillation should be equivalent to the effect the application of the normal instruments would have ; Whereas the current level of wine prices in Portugal does not justify the collection of a regulatory amount ; whereas, moreover, this situation allows a specific moni ­ toring system for trade between Portugal and the Community as constituted on 31 December 1985 to be adopted for the transitional period; Whereas fixing export refunds for Portugal at a level different from that for the Community as constituted on 31 December 1985 is not justified ; Whereas it is essential to extend until 1 September 1991 the derogations in force concerning 'vinho verde'; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Article 2 1 . Title III of Council Regulation (EEC) No 822/87 (') shall not apply. 2. No regulatory amount shall be collected for exports from Portugal to the Community as constituted on 31 December 1985 . Article 3 Notwithstanding Article 341 of the Act of Accession, 'vinho verde' may not :  be marketed with a total alcoholic strength by volume of less than 8,5 % vol,  have a total sulphur dioxide content of more than 300 mg/1 . Article 4 The mechanism provided for in Article 249 of the Act of Accession of Spain and Portugal shall be applied as follows : Portugal shall inform the Commission by the tenth day of each month of the quantities of wine products consigned to the Community as constituted on 31 December 1985 during the preceding month, broken down according to the categories defined in Annex I to Regulation (EEC) No 822/87 . Article 5 A distillation scheme solely for producers of table wine in Portugal and financed by the EAGGF Guarantee Section is hereby instituted. The provisions of Council Regulation (EEC) No 2046/89 (2), with the exception of Articles 8 , 11 to 19, 25 , 26 and 27 thereof, shall apply to this distillation scheme, as shall the following provisions : (a) The contracts and declarations referred to respectively in Article 4 ( 1 ) and Article 5 ( 1 ) of Regulation (EEC) No 2046/89 shall be submitted to the intervention agency for approval not later than 31 January 1991 . Only table wines in quantities of not less than 10 hectolitres may be the subject of such contracts . HAS ADOPTED THIS REGULATION: Article 1 Until 31 August 1991 the Community rules on the wine sector shall apply to Portugal subject to the specific provisions of this Regulation. O OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 202 , 14 . 7 . 1989, p. 14 . 29. 12 . 90 Official Journal of the European Communities No L 366/57 (b) The contracts and declarations referred to in (a) shall mention at least :  the quantity, colour and actual alcoholic strength by volume of the table wine to be distilled,  the name and address of the producer,  the place where the wine is stored,  the name of the distiller or the business name of the distillery,  the address of the distillery. (c) The intervention agency shall notify the producer of the outcome of the approval procedure by 28 February 1991 at the latest. (d) Distillation may not take place after 31 July 1991 . (e) The minimum purchase price to be paid by the distiller to the producer shall be ECU 1,84 per °/o vol and per hectolitre . The distiller shall pay this price to the producer within three months of the day on which the wine enters the distillery. (f) The amount of the aid for the distillers is hereby fixed at :  ECU 1,33/% vol/hl if the product obtained by distillation is neural spirits,  ECU 1,22/% vol/hl if the product obtained by distillation is raw alcohol or wine spirits . (g) By 31 October 1991 at the latest the distiller must provide the intervention agency with proof of distil ­ lation and, where appropriate, proof that the minimum price has been paid. Where the proof of payment shows that the time limit provided for in (e) has not been observed but that the delay does not exceed thirty days the aid to be paid to the distiller shall be reduced by 20 % . No aid shall be due if the delay is in excess of 30 days. If it is found that the distiller has not paid the producer the pruchase price the intervention agency shall, before 31 December 1991 , pay the producer an amount equal to the aid. (h) Portugal shall notify to the Commission, not later than one month after the expiry of the time limit for approval of the contract or declaration, the quan ­ tities of wine mentioned in the delivery contracts and declarations which have been approved . The distillers shall send the intervention agency, by the tenth day of each month at the latest, a list of the quantities of wine destilled during the previous month, broken down according to the categories referred to in the first subparagraph of Article 3 ( 1 ) of Regulation (EEC) No 2046/89 . Portugal shall notify to the Commission, at the same time as the information referred to in Article 20 of Regulation (EEC) No 2046/89, the quantities of wine distilled, broken down by colour. Portugal shall notify, by 30 September 1992 at the latest, the cases in which the distiller has not fulfilled his obligations and has not complied with the measures taken as a result. (i) The approval of distillers referred to in Article 24 of Regulation (EEC) No 2046/89 and the conclusion, the submission for approval and the approval of delivery contracts shall be valid even if they occurred before 1 January 1991 , on the basis of the Portuguese provisions in force at that time, provided that the requirements of this Article, are respected. Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communites. It shall apply froml January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 December 1990 For the Commission Ray MAC SHARRY Member ofthe Commission